Citation Nr: 0216090	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-15 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a malignant melanoma of 
the right foot, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a malignant melanoma of the right foot, claimed as 
secondary to herbicide exposure.  


FINDINGS OF FACT

1.  The VA's duty to assist and the duty to notify have been 
satisfied.

2.  Malignant melanoma of the right foot may not be presumed 
to have been incurred in service.

3.  Malignant melanoma of the right foot is not etiologically 
related to herbicide exposure in service. 


CONCLUSION OF LAW

Entitlement to service connection for a malignant melanoma of 
the right foot, claimed as secondary to Agent Orange 
exposure, on a direct or presumptive basis, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a right foot disability.  On 
his April 1970 medical history questionnaire, he reported no 
history of foot trouble, and no disabilities of the foot or 
skin were noted on objective examination.  His service 
records reveal service in Vietnam from October 1967 to 
October 1968 and from October 1969 to March 1970.  

A November 1995 private hospitalization entrance examination 
included evaluation of the veteran's skin disabilities; 
however, no skin disabilities of the right foot were noted at 
that time.  

In August 1996, the veteran was awarded Social Security 
disability benefits based on his psychiatric disabilities; 
however, no malignant melanoma or other skin disabilities of 
the right foot were noted within the Social Security 
Administration records.  

Medical treatment records from the veteran's employer were 
obtained for the period from 1976 to 1994; however, these 
records are negative for any treatment of a malignant 
melanoma of the right foot.  

The veteran has sought extensive VA medical treatment, both 
inpatient and outpatient, on a consistent basis since his 
service separation.  He has been treated for numerous 
disabilities, including drug addiction, various psychiatric 
disabilities, a gunshot wound to the abdomen, and 
hypertension; however, malignant melanoma of the right foot 
was not diagnosed until 1997, when a malignant melanoma was 
surgically removed from his foot in October 1997 by VA 
medical personnel.  This disability was initially 
characterized as a junctional nevus of the right foot.  He 
continued to report soreness of the right foot at the site of 
the melanoma removal, and the skin graft over the surgical 
site had to be redone in October and November 1997.  A June 
2001 dermatological consultation revealed no suspicious 
lesions and no lymphadenopathy.  However, scaling was evident 
on both feet.  Tinea pedis was diagnosed, and a topical cream 
was prescribed.  

The veteran has also submitted color photographs of his right 
foot.  These photos show a reddish sore on the foot, 
approximately 1.5 inches in diameter.  

The veteran's claim for service connection for malignant 
melanoma of the right foot was received by the VA in January 
1998.  According to the veteran's contentions, he handled 
drums filled with chemicals, which he suspected was Agent 
Orange or another herbicide.  This claim was denied within a 
March 1998 rating decision.  He responded with a March 1999 
Notice of Disagreement, and was afforded a June 1999 
Statement of the Case.  His VA Form 9 was received in August 
1999.  

The veteran's claim was initially presented to the Board in 
March 2001, at which time it was remanded for additional 
development.  In the Remand, the Board informed the veteran 
of the need to submit medical evidence of a relationship 
between melanoma of the right foot and exposure to herbicides 
in service.  He was also informed that the Board had received 
no such evidence from him to date, and that such evidence was 
needed to substantiate his claim.

In May 2001, the veteran was sent a letter by the RO 
detailing changes in the pertinent laws and regulations 
brought about by the Veterans Claims Assistance Act of 2000.  
He was notified of the evidence needed to show entitlement to 
the benefit sought and how the VA would assist him in 
obtaining this evidence.  He was also specifically told what 
evidence he was to get.  He was informed that the VA would 
assist him by providing a medical examination or getting an 
opinion, only if it was necessary to make a decision on his 
claim.  He was also asked to submit any additional evidence 
not already submitted which might be relevant to his claim.  
In response, the veteran submitted duplicate copies of VA 
medical records already of record.  He did not report any 
private medical treatment of his malignant melanoma of the 
right foot.  


II. Analysis
A. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  For purposes of this appeal only, the 
undersigned will assume that this Act applies to the 
veteran's case.  Pertinent regulations that implement the Act 
were also promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).

The new law instructs that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159, 3.326).  A 
VA examination is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-connected 
disability.
(ii) Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  

38 U.S.C.A. § 5103A(d); 66 Fed. Reg.  at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

In this case, the RO has had an opportunity to consider the 
claim now under consideration in light of the above-noted 
change in the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the 
June 1999 Statement of the Case, the various Supplemental 
Statements of the Case, and the May 2001 letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim under discussion and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported no private 
medical treatment for his malignant melanoma, and thus the RO 
has obtained no private medical records.  However, VA medical 
treatment was afforded the veteran, and these records have 
been obtained.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, as he has not submitted 
any competent evidence of a relationship between his current 
malignant melanoma of the right foot and exposure to 
herbicides in service, there is no obligation on the VA to 
provide him an examination.  Hence, adjudication of the issue 
of service connection for malignant melanoma of the right 
foot is appropriate at this time, and the claim is ready to 
be considered on the merits.

The veteran seeks service connection for a malignant melanoma 
of the right foot, claimed as secondary to Agent Orange 
exposure.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  
In any claim before the VA, the benefit of the doubt will be 
afforded the claimant whenever the evidence is in approximate 
balance between the positive and the negative.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  For the reasons to be 
discussed below, service connection for a malignant melanoma 
must be denied.  

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases, including soft tissue sarcoma, chloracne or other 
acneform disease consistent with chloracne or porphyria 
cutanea tarda which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001).  
However, the presumption is a rebuttable one.  38 C.F.R. 
§ 3.307(d) (2001).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).  The Board also notes that during the pendency of 
this appeal, effective July 9, 2001, 38 C.F.R. § 3.309(e) was 
amended to establish presumptive service connection for Type 
II diabetes based on herbicide exposure.  66 Fed. Reg. 23168 
(2001) (codified at 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.309(e) (2002)).  However, the issue 
before the Board does not involve diabetes; in fact, the 
veteran has already been awarded service connection for 
diabetes mellitus.  Thus, the failure to consider this 
revision would be harmless error.  

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (codified 
at 38 U.S.C.A. § 1116(f)).  

In this case, the veteran served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975; therefore, he is 
presumed to have been exposed to herbicide agents.  However, 
while he has been diagnosed with a malignant melanoma of the 
right foot, he has not been diagnosed with soft tissue 
sarcoma, chloracne, or any other acneform disease consistent 
with chloracne or porphyria cutanea tarda.  Because malignant 
melanoma is not on the presumptive list for service 
connection, medical nexus evidence is required in order to 
warrant service connection for this disability secondary to 
Agent Orange exposure.  

The veteran's service medical records reflect no treatment 
for a skin disability or any other disorder of the right 
foot.  When separated from service in 1970, no current skin 
disability of the right foot was noted on his separation 
medical examination.  Likewise, subsequent private and VA 
treatment records were negative for any skin abnormality 
until 1997, when he was initially diagnosed with malignant 
melanoma.  However, at no time was this disability linked to 
Agent Orange exposure.  The veteran has likewise failed to 
present, or suggest the existence of, any private medical 
evidence linking his current malignant melanoma to any in-
service incident, to include herbicide exposure.  As a 
layperson, his opinion statements regarding medical causation 
and etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of any 
evidence that the veteran's malignant melanoma of the right 
foot results from herbicide exposure in military service, 
service connection cannot be awarded for this disability.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  

In conclusion, the medical evidence of record fails to 
establish any nexus between any incident of the veteran's 
service, to include herbicide exposure, and his current 
diagnoses of malignant melanoma of the right foot; therefore, 
service connection for this disability must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).


ORDER

Service connection for malignant melanoma of the right foot, 
claimed as secondary to herbicide exposure, is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

